
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1028
		IN THE HOUSE OF REPRESENTATIVES
		
			January 21, 2010
			Mr. Sullivan (for
			 himself, Mr. Boren,
			 Mr. Lucas,
			 Ms. Fallin, and
			 Mr. Cole) submitted the following
			 resolution; which was referred to the Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Honoring the life and achievements of Oral
		  Roberts and recognizing his contributions as a minister to the Christian
		  community.
	
	
		Whereas Oral Roberts, a son, brother, husband, father and
			 grandfather, author, educator and Christian leader, and cherished voice, passed
			 away on December 15, 2009, at the age of 91;
		Whereas Granville Oral Roberts was born on January 24,
			 1918, near Ada, Oklahoma;
		Whereas Oral Roberts began his Christian ministry after
			 being healed from tuberculosis at age 17, preaching in tents at Christian
			 revivals around the country and on 6 continents;
		Whereas Oral Roberts enrolled at Oklahoma Baptist and
			 Phillips University, he eventually left his pastorate at a Pentecostal Holiness
			 church in 1947 to pursue an evangelical ministry;
		Whereas in 1947, Oral Roberts founded the Oral Roberts
			 Evangelistic Association in Tulsa, Oklahoma, and began his mission to bring the
			 message of God’s healing power to his generation;
		Whereas Oral Roberts began to travel frequently to utilize
			 the power of his ministry and speak his religious message that “God is a good
			 God” around the world, attracting large crowds, including the sick and
			 chronically ill, and converting thousands to the teachings of Jesus;
		Whereas according to the Oral Roberts Evangelical
			 Association, Oral Roberts during his ministry, laid hands on
			 more than 2,000,000 people and reached thousands more through global
			 campaigns;
		Whereas in 1954, Oral Roberts, a pioneer in television
			 evangelism, realized a new conduit to communicate his message and conducted
			 what he liked to call front row miracles on his television show
			 Oral Roberts Presents;
		Whereas Oral Roberts’ prime time televisions specials drew
			 more than 40,000,000 viewers, and combined with radio coverage reached
			 500,000,000 people;
		Whereas Oral Roberts founded a 24-hour prayer line called
			 the Abundant Life Prayer group to hear prayer requests for people in need,
			 receiving more than 23,000,000 requests in his lifetime;
		Whereas in 1963, Oral Roberts founded Oral Roberts
			 University in Tulsa, Oklahoma, to build a university on the authority of the
			 Holy Spirit to educate the whole man in spirit, body, and mind and remained
			 President until 1993;
		Whereas Oral Roberts University, the largest Charismatic
			 Christian university in the world, is a 4-year higher education institution
			 that enrolls 3,790 undergraduate and graduate students;
		Whereas Oral Roberts University has approximately 23,000
			 graduates worldwide and a total alumni population of nearly 37,000;
		Whereas in 1968, Oral Roberts joined the United Methodist
			 Church and became a leader in the Charismatic renewal among mainline
			 Protestants and Catholic churches;
		Whereas throughout his ministry, Oral Roberts touched and
			 changed millions of lives through his ministering and became one of the most
			 successful evangelical ministers in the United States;
		Whereas Oral Roberts is survived by his daughter and son
			 and 12 grand and great-grand children; and
		Whereas Oral Roberts, seen on television all over the
			 world, will remain a symbol of compassion and unrelenting devotion to his
			 followers and as an advocate of religious faith for millions of Christians:
			 Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)honors the life and achievements of Oral
			 Roberts; and
			(2)recognizes his
			 contributions to the worldwide Christian community.
			
